



Exhibit 10.2






August 10, 2016




Jon Werther
717 Montana Drive
Morganville NJ 07751


Dear Jon:


This is to confirm the terms and conditions of your continued employment with
Meredith Corporation (“Meredith”). This Agreement shall become effective August
10, 2016 (the “Effective Date”), subject to your execution of this Agreement and
approval by Meredith’s Board of Directors prior to that date.
Your title as of the Effective Date will be President, National Media Group.
Your primary office will be in Meredith’s offices in New York, New York, but you
will be expected to travel to Meredith’s other offices or locations as
appropriate to meet Meredith’s business needs. Your minimum base salary as of
the Effective Date will be $600,000 annually. Subsequent to Fiscal Year 2017,
you will be eligible for merit increase consideration pursuant to company
policy. You will be eligible to participate in the Management Incentive Plan
(MIP) for such periods as it continues in effect, subject to the terms of the
plan and to the discretion vested in the Compensation Committee of the Board of
Directors by the plan, with a 70% base pay “target.” Any MIP payment will be
paid out in August following the applicable Fiscal Year (the Fiscal Year runs
from July 1 through June 30), and is conditioned on your active employment with
Meredith at the end of the performance period (June 30) for the applicable
Fiscal Year.
You will also be eligible to participate in an annual three-year Cash Long-Term
Incentive Program (“Program” or “LTIP”) in which you will have the opportunity
to earn an additional cash payment of $175,000, minus applicable withholdings
and deductions, conditioned upon the achievement of certain specified financial
objectives. Any payment under this Program will be made after the first regular
August meeting of Meredith’s Board of Directors immediately following the
conclusion of the three-year Program, subject to the terms of the Program and to
the discretion vested in the Compensation Committee of the Board of Directors,
and conditioned on your continued employment at Meredith at the time of payment.
During your employment under this Agreement, you will be eligible to participate
in Meredith’s non-qualified stock incentive plan, with the following grants to
be awarded in August 2016:


10,000 Non-Qualified Stock Options, three-year cliff
3,100    Restricted Stock Units, three-year cliff.


The August 2016 grants and any subsequent grant are subject to the terms of the
plan and to the discretion and approval of the Compensation Committee of the
Board of Directors.
 
During your employment under this Agreement, you will receive or be eligible to
participate in, to the extent permitted by law, the various perquisites and
plans generally available to officers of Meredith, in accordance with the
provisions thereof as in effect from time to time, including, without
limitation, the Meredith Supplemental Benefit Plan, a minimum of four (4) weeks
of vacation per year, and to reimbursement for reasonable expenses you incur in
connection with the performance of your duties for Meredith.


1

--------------------------------------------------------------------------------





It is understood that this Agreement and your employment hereunder may be
terminated by Meredith at any time for “Cause,” in which case you will receive
only your base salary through the date on which notice of termination is given.
Cause is defined as an ongoing or material failure to perform your job duties,
excessive absenteeism, misconduct in the performance of duties (including, but
not limited to, a violation of Meredith’s Code of Business Conduct);
embezzlement; fraud; dishonesty; commission of a criminal act; insubordination;
or personal or professional conduct which may bring embarrassment or disgrace to
Meredith.
It is further understood that this Agreement and your employment hereunder may
be terminated by Meredith at any time without Cause. In the event your
employment is terminated by Meredith without Cause, then, in return for you
executing a Separation Agreement that includes a full release of all
employment-related claims:
a.
Meredith will pay, on a regular payday basis, the equivalent of your then
biweekly base salary, minus applicable withholdings and deductions, for a period
of twelve (12) months (“Release Pay”).



b.
You agree if, as a result of your termination without Cause, you would be
eligible to receive compensation and benefits under Meredith’s Severance Pay
Plan, you may be treated under either that Plan or under this Agreement; but you
are not entitled to payment or benefits under both this Agreement and under
Meredith’s Severance Pay Plan under any circumstances.



In return for the above consideration and in acceptance of this offer you agree
to the terms and conditions set forth below:


(1)
While you are employed by Meredith and for a period of twelve (12) months
thereafter (“Restricted Period”), you will not solicit for employment, refer or
approve for employment, hire or employ in any capacity or advise or recommend to
any other person or entity that it hire, employ or solicit for employment any
person who as of your last day of employment, or at any time during the
Restricted Period, was an employee of Meredith Corporation, including its
subsidiaries, affiliated companies and operating groups. In addition, while you
are employed by Meredith and for a period of twelve (12) months thereafter, you
will not render services directly or indirectly as an employee, officer,
director, consultant, independent contractor, or in any other capacity to any of
the entities listed on Exhibit A.



(2)
While you are employed by Meredith and thereafter, you will not use, divulge,
sell or deliver to or for yourself or any other person, firm or corporation
other than Meredith any confidential information of Meredith in any form; or
memoranda, reports, computer software and data banks, customer lists, employee
lists, contracts, strategic plans and any and all other documents containing
trade secrets concerning Meredith and its business operations (“Confidential
Information”). Confidential Information does not include information available
from or which can be ascertained through public means (e.g., phone books,
published materials or industry publications). Notwithstanding the above, you
understand that you have immunity from criminal or civil liability for
disclosure of a trade secret: (1) made in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney,
solely for the purpose of reporting or investigating a suspected violation of
law; or (2) made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal; and (3) in a lawsuit against
Meredith for retaliation for reporting a suspected violation of law, you may
disclose a trade secret to your attorney and use the trade secret information in
the court proceeding, if you file under seal any document containing the trade
secret, and do not disclose the trade secret except pursuant to court order. You
will destroy or surrender to Meredith all Confidential Information and all other
property belonging to Meredith at the conclusion of your employment.



2

--------------------------------------------------------------------------------







(3)
While you are employed by Meredith and thereafter, you agree to cooperate with
Meredith in the truthful and honest prosecution and/or defense of any claim in
which Meredith may have an interest (with the right of reimbursement for
reasonable expenses actually incurred) which may include, without limitation,
being available to participate in any proceeding involving Meredith, permitting
interviews with representatives of Meredith, appearing for depositions and trial
testimony, and producing and/or providing any documents or names of other
persons with relevant information in your possession or control arising out of
your employment in a reasonable time, place and manner.



This Agreement shall be governed by Iowa law. This Agreement constitutes our
entire agreement and it supersedes any prior written or oral employment
agreement, including but not limited to the letter agreement you executed on
April 10, 2012 and the amendment thereto you executed on July 29, 2013. This
Agreement may be modified only in writing signed by you and a duly authorized
officer of Meredith.


Meredith Corporation and I look forward to our future association with you under
the terms expressed above. Please confirm your acceptance by signing as
indicated below.


MEREDITH CORPORATION    


BY: /s/ Scott Rundall             
Scott Rundall
___________________________________________________________________________________    
I understand and accept the terms and conditions of my employment with Meredith
as expressed above.
/s/ Jon Wether                    Date: August 11, 2016            
Jon Werther




3

--------------------------------------------------------------------------------





Exhibit A




•
American Media

•
AOL

•
Condé Nast/ Advance

•
Disney

•
Google

•
Hearst

•
NBC Universal

•
Readers’ Digest

•
Rodale

•
The Bonnier Group

•
The Scripps Network

•
Time Warner/Time, Inc.

•
Yahoo







4